Citation Nr: 0930347	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder to 
include PTSD, anxiety and/or a mood disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in St. Paul, Minnesota, which reopened and denied on the 
merits a claim of service connection for PTSD.

Notwithstanding the RO's decision to reopen the previously 
disallowed claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

In May 2007, the Veteran withdrew his earlier request for a 
videoconference hearing; as such, the Board may proceed with 
appellate review.

The Board notes that a claim of service connection was 
previously denied for a psychiatric condition to include 
PTSD, anxiety and/or a mood disorder.  Subsequently, in May 
2006, the Veteran informed the RO that he wished to reopen 
the service connection claim for PTSD.  In accordance with 
the Veteran's request, the RO adjudicated the present issue 
as a petition to reopen a claim of service connection for 
PTSD.  In a July 2009 informal hearing presentation, the 
Veteran's representative referred to the issue on appeal as a 
petition to reopen a claim of service connection for a 
psychiatric disorder, to include PTSD, anxiety and/or a mood 
disorder.  As discussed in more detail below, the medical 
evidence of record indicates that the Veteran has been 
diagnosed with various mental health disorders, including 
anxiety, a mood disorder and major depression; he has not 
been diagnosed with PTSD.  Although not initially claimed by 
the Veteran, the Board is expanding his petition to reopen to 
encompass all psychiatric disorders, including not only PTSD, 
but also anxiety, mood and depressive disorders.  See Clemons 
v. Shinseki, __ Vet.App. __No. 07-558 (Feb. 17, 2009) (per 
curiam order) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
Accordingly, the Board has recharacterized the issue on 
appeal to more accurately represent the Veteran's claim.


FINDINGS OF FACT

1. An unappealed February 2005 RO rating decision denied the 
Veteran's claim of service connection for a psychiatric 
condition to include PTSD, anxiety and/or a mood disorder.  

2. Evidence received since the February 2005 rating decision 
is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran's psychiatric condition was incurred in 
or aggravated by service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1. The February 2005 RO rating decision denying a claim of 
service connection for a psychiatric condition to include 
PTSD, anxiety and/or a mood disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has not been submitted for the 
claim of service connection for a psychiatric condition to 
include PTSD, anxiety and/or a mood disorder; the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, 
letters dated in May 2006 and September 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and advised to 
send any medical reports that he had.  He was also told that 
it was ultimately his responsibility to support the claim 
with appropriate evidence.  In addition, the letters provided 
the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2006 letter informed the Veteran of the 
requirements of reopening a previously denied claim through 
new and material evidence and informed him of the basis of 
the prior denial in his claim for a psychiatric condition to 
include PTSD, anxiety and/or a mood disorder.  See Kent, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist extends to the provision of examinations 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  In any 
event, the Veteran was previously afforded a VA examination 
in January 2005 to obtain an opinion as to whether his 
psychiatric condition can be directly attributed to service.  
The Board finds this examination report to be comprehensive 
and sufficient in addressing the matters of current diagnosis 
and nexus.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file and medical records prior 
to the examination, and the report itself is supported by 
objective and clinical findings.  The Board finds that 
further examination or opinion is not needed in this instance 
because, as discussed below, new and material evidence to 
reopen the claim has not been received.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has a psychiatric disorder to 
include PTSD, anxiety and/or a mood disorder as a result of 
combat service in Vietnam.  The original claim of service 
connection for a psychiatric disorder to include PTSD, 
anxiety and/or a mood disorder was denied in a February 2005 
RO rating decision, and the Veteran did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

The Veteran's claim of service connection for a psychiatric 
disorder to include PTSD, anxiety and/or a mood disorder was 
previously denied because the evidence failed to show a 
confirmed clinical diagnosis of PTSD or a mental health 
disorder that was incurred in or caused by service.  In order 
for the claim to be reopened, the Veteran must submit 
evidence demonstrating a nexus between a currently diagnosed 
mental health disorder and an injury, disease or event of 
service origin.  

Since the February 2005 rating decision, the RO has received 
a psychological evaluation report dated in July 2002 from 
Gary L. Fischler & Associates, P.A.  This report reflects 
assessments of anxiety disorder, with features of social 
phobia and PTSD, ADHD, and avoidant personality traits.  
While this evidence is new, it evidence does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Namely, the evidence does not address the etiology of 
the Veteran's currently diagnosed anxiety disorder, nor does 
it show a current valid medical diagnosis of PTSD.  As the 
July 2002 evaluation report fails to raise a reasonable 
possibility of substantiating the Veteran's claim, it does 
not qualify as new and material evidence.  

In addition, the RO has also received a mental health 
progress note dated in April 2005 from the VA Medical Center 
(VAMC) in Minneapolis.  This progress note indicates that the 
Veteran was seen for psychological testing, but does not 
contain the results of such tests.  The Board finds that this 
evidence, while new, does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim because it does 
not include any medical findings or opinions.  Therefore, it 
does not constitute new and material evidence.  

Since the February 2005 rating decision, the Veteran has also 
submitted several statements asserting that that he does in 
fact suffer from PTSD.  The Board notes that the Veteran is 
not competent to make statements regarding medical diagnosis 
because, as a lay person, he has not been shown to be capable 
of making medical conclusions.  See King, supra; Espiritu, 
supra.  Thus, the Veteran's lay statements arguing that he 
has a current diagnosis of PTSD cannot be construed as new 
and material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for a psychiatric condition to include PTSD, 
anxiety and/or a mood disorder.  The petition to reopen must 
therefore be denied.  See 38 C.F.R. § 3.156(a).

	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen a claim of service connection for a 
psychiatric disorder to include PTSD, anxiety and/or a mood 
disorder is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


